DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 07/2/2021. Claims
1-15 are pending in the application. As such, claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  Provisional application number 63/078,280, filed on 09/14/2020.

Drawings
The drawings filed on 7/2/2021 have been accepted and considered by the Examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5-7, 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 14, and 15 recites “receiving an utterance; determining one or more words of the utterance unrecognized by a first natural language model associated with a first application; marking the one or more unrecognized words as a reference; determining whether a parameter of a second natural language model associated with a second application satisfies a requirement of the reference; and in accordance with a determination that the parameter of the second natural language model associated with the second application satisfies the requirement of the reference, storing the relationship between the reference and the parameter in the first natural language model associated with the first application.”
The limitation of “receiving…”, “determining…”, “marking…”, and “storing…” as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person listening to an audio from a speaker/user, making a determination that some word(s) is not recognized by a model (could be the brain/handbook/generic computer model) that is relating to an application(an method for performing task), perform either mentally or using paper and pen, marking or circling the unrecognized word as a reference, check to see if another application (a method for performing a different task) can be used, and after verifying that application/task can be used, mentally record or write down the relationship between the reference and the parameter (criteria or guideline) from the model that is associated with the method of performing the task.
This judicial exception is not integrated into a practical application. In particular, independent claims 1, 14 and 15 recite additional elements of “processor”, and/or “memory and/or computer-readable storage media”.  For example, in [0012] of the as filed specification, there appears to be of description of a general purpose computer. “An example electronic device comprises one or more processors; a memory; and one or more programs,”.  As stated, the electronic device appears to reference to a general purpose computer that contain a processor, memory and computer-readable storage media.  Also, as example, in [0136], a general or conventional memory is described, “Memory 470 includes high-speed random access memory, such as DRAM, SRAM, DDR RAM, or other random access solid state memory devices; and optionally includes non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid state storage devices.” Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as described. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claim 2, the claim relates to wherein the utterance is received from a user.  This reads on a human listening or detecting to an incoming audio.  No additional limitations are present.  With respect to claim 5, wherein determining whether the parameter of the second natural language model associated with the second application satisfies the requirement of the reference further comprises: determining whether the parameter matches one or more properties of the reference.  This reads on a human determining if the guideline or criteria has been met. No additional limitations are present.  Regarding claim 6, wherein the one or more properties of the reference includes at least one of a parameter type, a parameter value, and an application type.   This reads on a human making an detection on the presence of a guideline/criteria, an input value and the type of task to be performed.  No additional limitations and present.  Regarding claim 7, the claim relates to wherein storing the relationship between the reference and the parameter in the first natural language model associated with the first application further comprises: updating the first natural language model associated with the first application to recognize the one or more unrecognized words as a reference to the parameter of the second natural language model.  This reads on a human updating a model to recognize one or more unfamiliar words as an association to the guideline/criteria of a second model.  No other limitations are present.  
Regarding claim 9, the claim relates to wherein determining one or more words of the utterance unrecognized by a first natural language model associated with a first application further comprises: mapping the one or more words of the utterance to an action structure associated with the first natural language model.  This reads on a human making an connection of the word(s) to intent or skills of an model based on structure(a template or standard form).  No additional limitations and present.  Regarding claim 10, the claim relates to wherein the action structure associated with the first natural language model comprises a template including one or more parameters.  This reads on a human detecting the presence of a template or standardized form associated with the model.  No additional limitations and present.  Regarding claim 11, the claim relates to wherein the utterance is a first utterance and the reference is a first reference, further comprising: receiving a second utterance; determining whether the second utterance includes the first reference; in accordance with a determination that the second utterance includes the first reference, replacing the first reference with the parameter of the second natural language model; and in accordance with a determination that the second utterance does not include the reference: determining one or more words of the second utterance unrecognized by a first natural language model associated with a first application; and marking the one or more unrecognized words as a second reference.  This reads on a human making an detection of the presence of a speech, and hearing the reference words for the first time, then listing/detecting second speech, determining the second speech also contains the same reference word(s), after making the determination, replace the initial reference with the guideline/criteria of the second model, and if upon determining the second speech does not include the initial reference, determine that one or more words of the second speech is not recognized by the first model associated with the first task, then mark or circle the unrecognized word(s) as a second reference.  No additional limitations and present.  Regarding claim 12, the claim relates to determining whether a parameter of a third natural language model associated with a third application satisfies a requirement of the reference; in accordance with a determination that the parameter of the third natural language model associated with the third application satisfies the requirement of the reference, storing the relationship between the reference and the parameter in the first natural language model associated with the first application.  This reads on a human making an detection on the presence of a guideline/criteria on a third model associated with a third task, and to determine if the initial reference meets the requirement, if upon determination that the reference does satisfy the requirement, then store or write down the relationship between the reference and the first model associated with the first task in the brain/notebook/computer.  No additional limitations and present.  Regarding claim 13, the claim relates to determining whether the one or more words of the utterance are unrecognized by a fourth natural language model associated with a fourth application; marking the one or more unrecognized words as a second reference associated with the fourth application; determining whether a parameter of a second natural language model associated with a second application satisfies a requirement of the second reference; in accordance with a determination that the parameter of the second natural language model associated with the second application satisfies the requirement of the second reference, 
storing the relationship between the second reference and the parameter in the fourth natural language model associated with the fourth application.  This reads on a human making an determination on if one more words from the speech are unrecognized by a fourth model associated with a fourth task, mark or circle the unrecognized word(s) as a second reference associated with the fourth task, make a decision if the guideline/criteria of the second model associated with the second task has been met by the second reference, then store or write down the relationship between the second reference and the guideline/criteria covered by the fourth model associated with the fourth task.  No additional limitations and present.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi et al. (US Patent Application Publication No: US 20210082400 A1) hereinafter as Vishnoi, in view of  Levinson et al. (US Patent No: US 4156868 A) hereinafter as Levinson, and further in view of Duong et al. (US Patent Application Publication No: US 20210304075 A1) hereinafter as Duong.
 Regarding claim 1, Vishnoi discloses: 1. An electronic device comprising: one or more processors ([0205] In the foregoing description, for the purposes of illustration, methods were described in a particular order. It should be appreciated that in alternate examples, the methods may be performed in a different order than that described. It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general-purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods.);
a memory ([0135] FIG. 5 is a flowchart illustrating a process 500 for augmenting a training data set with stop words according to certain embodiments. The processing depicted in FIG. 5 may be implemented in software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores) of the respective systems, hardware, or combinations thereof. The software may be stored on a non-transitory storage medium (e.g., on a memory device).);
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: ([0135] The processing depicted in FIG. 5 may be implemented in software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores) of the respective systems, hardware, or combinations thereof. The software may be stored on a non-transitory storage medium (e.g., on a memory device).
receiving an utterance ([0013] In various embodiments, a computer implemented method is provided that includes receiving, by a chatbot system, an utterance generated by a user interacting with the chatbot system;);
determining one or more words of the utterance unrecognized ([0006] the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, …)
by a first natural language model associated with a first application (Fig. 1, Master Bot (114) is interpreted as the first natural language model and as the first application.);
determining whether a parameter of a second natural language model associated with a second application satisfies a requirement of the reference ([0053] In certain embodiments, in a master bot/child bots infrastructure, the master bot is configured to be aware of the available list of skill bots. The master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot. Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available skill bots, identify or predict a specific skill bot that can best serve or handle the user request. The master bot then routes the utterance (or a portion of the utterance) to that specific skill bot for further handling. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels.);

Vishnoi does not explicitly, but Levinson discloses: marking the one or more unrecognized words as a reference ([col. 11, lines 42-47] When an unknown word is later uttered by the designated individual, the linear prediction derived signal obtained therefrom is compared to the reference word derived signals by means of a distance metric and the closest corresponding reference word is identified as the unknown word.);
Vishnoi and Levinson are considered analogous art because they are both in the
related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to
modify the teachings of Vishnoi to combine the teaching of Levinson, to mark unrecognized word as a reference, because combining the teaching of the disclosures would improve accuracy in automatic speech recognition by incorporating syntactic analysis and pattern recognition arrangements. (Levinson, background of the invention)
Vishnoi in view of Levinson does not explicitly, but Duong discloses: in accordance with a determination that the parameter of the second natural language model associated with the second application satisfies the requirement of the reference, storing the relationship between the reference and the parameter in the first natural language model associated with the first application ([0080] At step 360, the prediction model learns relationships within the sets of training data. The learned relationships may be relationships between one or more aspects of the plurality of utterances and the corresponding intents for the plurality of utterances. For example, an intent classifier of a prediction model may use determined differences between predicted intents and actual corresponding intents to model relationships between aspects of utterances and possible intents corresponding to the utterances. In a further example, the aspects are strings of characters and contextual probability values that are parsed in order to determine an overall predicted context of an utterance. The overall predicted context corresponds to a possible intent based on the relationships learned by the prediction model. At step 370, a trained prediction model compromising a plurality of model parameters associated with the learned relationships is obtained. The trained prediction model may be the prediction model described above after a period of training is completed using the batched training data. In various embodiments, the obtained trained prediction model is utilized to parse non-training utterances and predict a corresponding intent as part of a chatbot service interacting with a user.).
Vishnoi, Levinson and Duong are considered analogous art because they are all in the related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vishnoi, in view of Levinson, to combine the teaching of Duong, to store the relationship between reference and the parameter of the first natural language model associated with the first application, because combining the teaching of the disclosures would help the prediction model parse non-training utterance and predict a corresponding intent as part of a chatbot service interacting with a user. (Duong, 0080)

Regarding claim 2, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: wherein the utterance is received from a user ([0005] A chatbot can classify user utterances into different classes, such as predefined intents of the users.).

Regarding claim 3, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: wherein the first natural language model was previously created by augmenting one or more utterances included in training data for the first application ([0006] In various embodiments, a computer implemented method is provided that includes receiving, at a data processing system, a training set of utterances for training an intent classifier to identify one or more intents for one or more utterances; augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, where the augmenting comprises: selecting one or more utterances from the training set of utterances, and for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance; and training, by the data processing system, the intent classifier using the training set of utterances and the augmented training set of out-of-domain utterances.).

Regarding claim 4, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: wherein the second natural language model was previously created by augmenting one or more utterances included in training data for the second application ([0013] In various embodiments, a computer implemented method is provided that includes receiving, by a chatbot system, an utterance generated by a user interacting with the chatbot system; classifying, using a intent classifier deployed within the chatbot system, the utterance into a resolved intent category corresponding to a resolved intent or an unresolved intent category corresponding to an unresolved intent, where the intent classifier comprises a plurality of model parameters identified using training data comprising: a training set of utterances for training the intent classifier to identify one or more resolved intents for one or more utterances; and an augmented training set of out-of-domain utterances for training the intent classifier to identify one or more unresolved intents for one or more utterances, where the augmented training set of out-of-domain utterances is artificially generated to comprise utterances from the training set of utterances where existing stop word patterns within the utterances are preserved and at least one non-stop word in each of the utterances is randomly replaced with a stop word, and where the plurality of model parameters are identified using the training data based on minimizing a loss function; and outputting, using the intent classifier, the resolved intent or the unresolved intent based on the classifying. [0116] The chatbot system 400 may employ the same type of prediction model or different types of prediction models for determining a likelihood of a task that a particular skill bot is configured to perform, predicting an intent from an utterance for a first type of skill bot, and predicting an intent from an utterance for a second type of skill bot. Still other types of prediction models may be implemented in other examples according to this disclosure.).


Regarding claim 5, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: wherein determining whether the parameter of the second natural language model associated with the second application satisfies the requirement of the reference further comprises: determining whether the parameter matches one or more properties of the reference ([0037] For example, the first message for the order pizza intent could be the question “What kind of pizza would you like?” In addition to associated utterances, a bot intent may further comprise named entities that relate to the intent. For example, the order pizza intent could include variables or parameters used to perform the task of ordering pizza, e.g., topping 1, topping 2, pizza type, pizza size, pizza quantity, and the like. The value of an entity is typically obtained through conversing with the user.).

Regarding claim 6, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 5, 
Vishnoi further discloses: wherein the one or more properties of the reference includes at least one of a parameter type, a parameter value, and an application type ([0037] For example, the order pizza intent could include variables or parameters used to perform the task of ordering pizza, e.g., topping 1, topping 2, pizza type, pizza size, pizza quantity, and the like. The value of an entity is typically obtained through conversing with the user.).


Regarding claim 8, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 3, 
Vishnoi further discloses: wherein augmenting one or more utterances included in training data for the first application further comprises changing one or more words of each of one of the utterances to a related word ([0129] In some instances, additional augmentation may be applied to the data assets 445 (with stop word augmentation). For example, Easy Data Augmentation (EDA) techniques may be used for boosting performance on text classification tasks. EDA includes four operations: synonym replacement, ransom insertion, random swap, and random deletion that prevent overfitting and helping train more robust models.).

Regarding claim 9, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: wherein determining one or more words of the utterance unrecognized by a first natural language model associated with a first application further comprises: mapping the one or more words of the utterance to an action structure associated with the first natural language model ([0037] In the context of the configuration of a chatbot, the term “intent” is used herein to refer to configuration information for mapping a user's utterance to a specific task/action or category of task/action that the chatbot can perform. In order to distinguish between the intent of an utterance (i.e., a user intent) and the intent of a chatbot, the latter is sometimes referred to herein as a “bot intent.” A bot intent may comprise a set of one or more utterances associated with the intent. For instance, an intent for ordering pizza can have various permutations of utterances that express a desire to place an order for pizza. These associated utterances can be used to train an intent classifier of the chatbot to enable the intent classifier to subsequently determine whether an input utterance from a user matches the order pizza intent. A bot intent may be associated with one or more dialog flows for starting a conversation with the user and in a certain state.).

Regarding claim 10, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 9, 
Vishnoi further discloses: wherein the action structure associated with the first natural language model comprises a template including one or more parameters ([0037] For example, the first message for the order pizza intent could be the question “What kind of pizza would you like?” In addition to associated utterances, a bot intent may further comprise named entities that relate to the intent. For example, the order pizza intent could include variables or parameters used to perform the task of ordering pizza, e.g., topping 1, topping 2, pizza type, pizza size, pizza quantity, and the like. The value of an entity is typically obtained through conversing with the user.  [0035] In some embodiments, the bot system may convert the content into a standardized form (e.g., a representational state transfer (REST) call against enterprise services with the proper parameters) and generate a natural language response. The bot system may also prompt the end user for additional input parameters or request other additional information.).

Regarding claim 12, Vishnoi in view of Levinson, further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi further discloses: further comprising: determining whether a parameter of a third natural language model associated with a third application satisfies a requirement of the reference (In Fig. 1, there is multiple skill bots which represents different NL models, for example, Skill Bot #2 can be interpret as the third NL model.);
in accordance with a determination that the parameter of the third natural language model associated with the third application satisfies the requirement of the reference, storing the relationship between the reference and the parameter in the first natural language model associated with the first application ([0053] Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available skill bots, identify or predict a specific skill bot that can best serve or handle the user request. The master bot then routes the utterance (or a portion of the utterance) to that specific skill bot for further handling. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels.).

Regarding claim 14, Vishnoi discloses: A method, comprising: at an electronic device with one or more processors and memory: ([0205] It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general-purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods. These machine-executable instructions may be stored on one or more machine readable mediums, such as CD-ROMs or other type of optical disks, floppy diskettes, ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards, flash memory, or other types of machine-readable mediums suitable for storing electronic instructions. Alternatively, the methods may be performed by a combination of hardware and software.)
receiving an utterance ([0013] In various embodiments, a computer implemented method is provided that includes receiving, by a chatbot system, an utterance generated by a user interacting with the chatbot system;);
determining one or more words of the utterance unrecognized ([0006] the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, …)
by a first natural language model associated with a first application (Fig. 1, Master Bot (114) is interpreted as the first natural language model and as the first application.);
determining whether a parameter of a second natural language model associated with a second application satisfies a requirement of the reference ([0053] In certain embodiments, in a master bot/child bots infrastructure, the master bot is configured to be aware of the available list of skill bots. The master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot. Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available skill bots, identify or predict a specific skill bot that can best serve or handle the user request. The master bot then routes the utterance (or a portion of the utterance) to that specific skill bot for further handling. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels.);
Vishnoi does not explicitly, but Levinson discloses: marking the one or more unrecognized words as a reference ([col. 11, lines 42-47] When an unknown word is later uttered by the designated individual, the linear prediction derived signal obtained therefrom is compared to the reference word derived signals by means of a distance metric and the closest corresponding reference word is identified as the unknown word.);
Vishnoi and Levinson are considered analogous art because they are both in the
related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to
modify the teachings of Vishnoi to combine the teaching of Levinson, to mark unrecognized word as a reference, because combining the teaching of the disclosures would improve accuracy in automatic speech recognition by incorporating syntactic analysis and pattern recognition arrangements. (Levinson, background of the invention)
Vishnoi in view of Levinson does not explicitly, but Duong discloses: in accordance with a determination that the parameter of the second natural language model associated with the second application satisfies the requirement of the reference, storing the relationship between the reference and the parameter in the first natural language model associated with the first application ([0080] At step 360, the prediction model learns relationships within the sets of training data. The learned relationships may be relationships between one or more aspects of the plurality of utterances and the corresponding intents for the plurality of utterances. For example, an intent classifier of a prediction model may use determined differences between predicted intents and actual corresponding intents to model relationships between aspects of utterances and possible intents corresponding to the utterances. In a further example, the aspects are strings of characters and contextual probability values that are parsed in order to determine an overall predicted context of an utterance. The overall predicted context corresponds to a possible intent based on the relationships learned by the prediction model. At step 370, a trained prediction model compromising a plurality of model parameters associated with the learned relationships is obtained. The trained prediction model may be the prediction model described above after a period of training is completed using the batched training data. In various embodiments, the obtained trained prediction model is utilized to parse non-training utterances and predict a corresponding intent as part of a chatbot service interacting with a user.).
Vishnoi, Levinson and Duong are considered analogous art because they are all in the related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vishnoi, in view of Levinson, to combine the teaching of Duong, to store the relationship between reference and the parameter of the first natural language model associated with the first application, because combining the teaching of the disclosures would help the prediction model parse non-training utterance and predict a corresponding intent as part of a chatbot service interacting with a user. (Duong, 0080)

Regarding claim 15, Vishnoi discloses: A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: ([0187] Storage subsystem 818 provides a repository or data store for storing information and data that is used by computer system 800. Storage subsystem 818 provides a tangible non-transitory computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some examples. Storage subsystem 818 may store software (e.g., programs, code modules, instructions) that when executed by processing subsystem 804 provides the functionality described above. The software may be executed by one or more processing units of processing subsystem 804. Storage subsystem 818 may also provide authentication in accordance with the teachings of this disclosure.)
receive an utterance ([0013] In various embodiments, a computer implemented method is provided that includes receiving, by a chatbot system, an utterance generated by a user interacting with the chatbot system;);
determine one or more words of the utterance unrecognized ([0006] the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, …)
by a first natural language model associated with a first application (Fig. 1, Master Bot (114) is interpreted as the first natural language model and as the first application.);
determine whether a parameter of a second natural language model associated with a second application satisfies a requirement of the reference ([0053] In certain embodiments, in a master bot/child bots infrastructure, the master bot is configured to be aware of the available list of skill bots. The master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot. Upon receiving a user request in the form of an utterance, the master bot is configured to, from the multiple available skill bots, identify or predict a specific skill bot that can best serve or handle the user request. The master bot then routes the utterance (or a portion of the utterance) to that specific skill bot for further handling. Control thus flows from the master bot to the skill bots. The master bot can support multiple input and output channels.);
Vishnoi does not explicitly, but Levinson discloses: mark the one or more unrecognized words as a reference ([col. 11, lines 42-47] When an unknown word is later uttered by the designated individual, the linear prediction derived signal obtained therefrom is compared to the reference word derived signals by means of a distance metric and the closest corresponding reference word is identified as the unknown word.);
Vishnoi and Levinson are considered analogous art because they are both in the
related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to
modify the teachings of Vishnoi to combine the teaching of Levinson, to mark unrecognized word as a reference, because combining the teaching of the disclosures would improve accuracy in automatic speech recognition by incorporating syntactic analysis and pattern recognition arrangements. (Levinson, background of the invention)
Vishnoi in view of Levinson does not explicitly, but Duong discloses: in accordance with a determination that the parameter of the second natural language model associated with the second application satisfies the requirement of the reference, store the relationship between the reference and the parameter in the first natural language model associated with the first application ([0080] At step 360, the prediction model learns relationships within the sets of training data. The learned relationships may be relationships between one or more aspects of the plurality of utterances and the corresponding intents for the plurality of utterances. For example, an intent classifier of a prediction model may use determined differences between predicted intents and actual corresponding intents to model relationships between aspects of utterances and possible intents corresponding to the utterances. In a further example, the aspects are strings of characters and contextual probability values that are parsed in order to determine an overall predicted context of an utterance. The overall predicted context corresponds to a possible intent based on the relationships learned by the prediction model. At step 370, a trained prediction model compromising a plurality of model parameters associated with the learned relationships is obtained. The trained prediction model may be the prediction model described above after a period of training is completed using the batched training data. In various embodiments, the obtained trained prediction model is utilized to parse non-training utterances and predict a corresponding intent as part of a chatbot service interacting with a user.).
Vishnoi, Levinson and Duong are considered analogous art because they are all in the related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vishnoi, in view of Levinson, to combine the teaching of Duong, to store the relationship between reference and the parameter of the first natural language model associated with the first application, because combining the teaching of the disclosures would help the prediction model parse non-training utterance and predict a corresponding intent as part of a chatbot service interacting with a user. (Duong, 0080)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi in view of Levinson, further in view of Duong, and furthermore in view of Rusak et al. (US Patent Application Publication No: US 20190237061 A1) hereinafter as Rusak.
Regarding claim 7, Vishnoi in view of Levinson, and further in view of Duong discloses: The electronic device of claim 1, 
Vishnoi in view of Levison, further in view of Duong does not explicitly, but Rusak discloses: wherein storing the relationship between the reference and the parameter in the first natural language model associated with the first application further comprises: updating the first natural language model associated with the first application to recognize the one or more unrecognized words as a reference to the parameter of the second natural language model ([0035] Synthetic data generation machine 303 may output a large plurality of training data (e.g., a substantially larger number of annotated dialogues than were acquired at seed dialogue acquisition machine 301 and annotation acquisition machine 302). Accordingly, this training data may be used for training at training machine 304, thereby continually updating deployed computerized assistant machine 305 to handle new situations exemplified in the generated training data. In some examples, the synthetic data may be of unknown quality (e.g., paraphrases generated from a thesaurus, natural language model, and/or from human annotators may be of unknown accuracy relative to original phrases). Accordingly, by updating validation model 306 and operating deployed computerized assistant machine 305 according to the validation model 306, the computerized assistant may be used for live interaction in new situations covered by the generated training data.).
Vishnoi, Levinson, Duong, and Rusak are considered analogous art because they are all in the related art of annotating natural language. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vishnoi, in view of Levinson, further in view of Duong, to combine the teaching of Rusak, to incorporate updating the first natural model associated with the first application to recognize the one or more unrecognized words as a reference to the parameter of the second natural language model, because combining the teaching of the disclosures would help train the computerized assistant more quickly and efficiently, this in turn improves the performance of the computerized assistant. (Rusak, 0022)


Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakagawa et al. (Nakagawa, T., Kudo, T., & Matsumoto, Y. (2001). Unknown word guessing and part-of-speech tagging using support vector machines. In NLPRS (pp. 325-331).) hereinafter as Nakagawa.  Nakagawa discloses a method of unrecognized word guessing and part of speech tagging using Support Vector Machines.  “In this paper, we propose a method to predict POS tags of unknown English words as a post-processing of POS tagging using Support Vector Machines (SVMs). SVMs (Cortes and Vapnik, 1995; Vapnik, 1999) are a supervised machine learning algorithm for binary classification and known to have good generalization performance. SVMs can handle a large number of features and hardly overfit. Consequently, SVMs can be applied successfully to natural language processing applications (Joachims, 1998; Kudoh and Matsumoto, 2000). In this paper, we show how to apply SVMs to more general POS tagging as well as unknown word guessing, and report some experimental results.” (Nakagawa, Section 1) Please see section 3-5 for details.
	Gruber et al. (US Patent Application Publication No: US 20120016678 A1) hereinafter as Gruber.  Gruber discloses a method and system of digital assistant using handheld device. “An intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions. The system can be implemented using any of a number of different platforms, such as the web, email, smartphone, and the like, or any combination thereof. In one embodiment, the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact.” (Gruber, Abstract).  Please see Fig. 1, 8, 22, 28-30, 32, 37-42, and 45-47 for more details.
	Ray et al. (US Patent Application Publication No: US 20190361978 A1) hereinafter as Ray.  Ray discloses a smart digital assistant that is design to learn cross domain personalized vocabulary and automatically generate structure variational paraphrases in smart personal assistants.  “[0007] One or more embodiments generally relate to learning cross domain personalized vocabulary and generation of structure variational paraphrases in intelligent personal assistants. In one embodiment, a method includes determining, by an electronic device, a skill from a first natural language (NL) input. Upon successful determination of the skill, the first NL input is transmitted to a custom skill parser for determination of a skill intent. The custom skill parser is trained based on data including at least a custom training data set. Upon unsuccessful determination of the skill, the first NL input is transmitted to a generic parser for determination of a general intent of the first NL input.”  Please also see Fig. 2, 5A-5B, 11-3, and 15, [0047-0056] and [0060-0070] for details.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656